SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 18, 2011 BRIDGELINE DIGITAL, INC. (Exact name of registrant as specified in its charter) Delaware 001-33567 52-2263942 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS Employer Identification No.) 10 Sixth Road Woburn, MA 01801 (Address of principal executive offices, including zip code) (781) 376-5555 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 5.07 Submission of Matters to a Vote of Security Holders On March 18, 2011, the Company held its Annual Meeting of Shareholders.At such meeting, the shareholders of the Company voted: To elect two Directors to serve for the ensuing year. The votes cast were as follows: Nominees Votes For Votes Withheld John Cavalier Robert Hegarty To approve the amendment to the Bridgeline Software, Inc. Amended and Restated Stock Incentive Plan to increase the number of shares of Common Stock available for issuance upon exercise of options granted under the Plan from 2,400,000 to 3,000,000 shares. The votes cast were as follows: Votes For Votes Against Abstained Broker Non-Votes To ratify the selection of Marcum, LLP as the Company’s independent auditors for the fiscal year ending September 30, 2011. The votes cast were as follows: Votes For Votes Against Abstained Broker Non-Votes — SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BRIDGELINE DIGITAL, INC. (Registrant) Date:March 21, 2011 By: /s/ Michael D. Prinn Michael D. Prinn Vice President of Finance and Chief Accounting Officer
